     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
     5701 Lonetree Blvd., Suite 312
 2
     Rocklin, CA 95765
 3   Tel. (916) 447-8600
     Fax (916) 930-6482
 4   E-Mail: davefischer@yahoo.com
 5
     Attorney for Defendant
     IBIS LUIS-FLORES
 6

 7
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                       )       No. 2:17-CR-0095 TLN
                                                     )
11
                                                     )       STIPULATION REGARDING
            Plaintiff,                               )       EXCLUDABLE TIME PERIODS UNDER
12
                                                     )       SPEEDY TRIAL ACT; FINDINGS AND
     v.                                              )       ORDER
13
                                                     )
     IBIS A. LUIS-FLORES AND                         )
14
                                                     )       DATE: May 30, 2019
     STEVEN C. SACHAROW,                             )       TIME: 9:30 a.m.
15
                                                     )       COURT: Hon. Troy L. Nunley
            Defendants.                              )
16
                                                     )
                                                     )
17

18

19                                       STIPULATION
            Plaintiff United States of America, by and through its counsel of record, and the
20

21   defendants, by and through each counsel of record, hereby stipulate as follows:

22          1.      By previous order, this matter was set for status on May 30, 2019.
23
            2.      By this stipulation, the defendants now move to continue the status conference
24
     until July 11, 2019 at 9:30 a.m. and to exclude time between May 30, 2019, and July 11, 2019,
25
     under Local Code T4. Plaintiff does not oppose this request.
26

27          3.      The parties agree and stipulate, and request that the Court find the following:

28          a.      The government has represented that the discovery associated with this case


                                                         1
     includes, among other things, a considerable number of investigative reports. The government
 1

 2   has produced several hundred pages of reports and other investigative material, as well as many

 3   audio and video recordings and other items of surveillance taking up several DVDs.
 4
            b.      Counsel for the defendants desires additional time to consult with their respective
 5
     clients, to review the current charges, to conduct investigation and research related to the
 6

 7
     charges, to review and copy discovery for this matter, to discuss potential resolutions with their

 8   clients, to prepare pretrial motions, and to otherwise prepare for trial.
 9          c.      Counsel for the defendants believe that failure to grant the above-requested
10
     continuance would deny them the reasonable time necessary for effective preparation, taking into
11
     account the exercise of due diligence.
12

13          d.      The government does not object to the continuance.

14          e.      Based on the above-stated findings, the ends of justice served by continuing the
15
     case as requested outweigh the interest of the public and the defendants in a trial within the
16
     original date prescribed by the Speedy Trial Act.
17
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
18

19   et seq., within which trial must commence, the time period of May 30, 2019, and July 11, 2019,

20   inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
21
     because it results from a continuance granted by the Court at defendants’ request on the basis of
22
     the Court's finding that the ends of justice served by taking such action outweigh the best interest
23

24
     of the public and the defendants in a speedy trial.

25          4.      Nothing in this stipulation and order shall preclude a finding that other provisions
26   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
27
     which a trial must commence.
28




                                                       2
 1

 2   IT IS SO STIPULATED.

 3                                        MCGREGORY W. SCOTT
     Dated: May 24, 2019                  U.S. ATTORNEY
 4

 5                                  By:   /s/ David D. Fischer for
                                          JAMES R. CONOLLY
 6                                        Assistant U.S. Attorney
 7
                                          Attorney for Plaintiff

 8
     Dated: May 24, 2019                  /s/ David D. Fischer for
 9                                        SHARI RUSK
10
                                          Attorney for Defendant
                                          STEVEN C. SACHAROW
11

12
     Dated: May 24, 2019                  /s/ David D. Fischer
13                                        DAVID D. FISCHER
                                          Attorney for Defendant
14                                        IBIS LUIS-FLORES
15

16                                FINDINGS AND ORDER
17

18   IT IS SO FOUND AND ORDERED this 24th day of May, 2019.
19

20

21

22

23
                                              Troy L. Nunley
                                              United States District Judge
24

25

26

27

28




                                             3
